Citation Nr: 1732036	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-30 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for blocked artery of the left leg, to include as secondary to service connected lipoma excision of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to March 2000 and active duty for training (ACDUTRA) from May 1975 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In May 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the development sought as part of the May 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Despite the AOJ's actions, the Board finds that there has not been substantial compliance with the May 2016 remand directives, necessitating further remand of this matter.

In May 2016, the Board remanded the claim for blocked artery of the left leg, to include as secondary to service connected lipoma excision of the left thigh to the AOJ to obtain a medical opinion.  Pursuant to the Board's remand directives, the practitioner was to provide an opinion addressing whether it is at least as likely as not (50 percent chance or greater) that the Veteran's left leg arterial disease has been "aggravated" by service-connected lipoma excision.  

In compliance with the Board's remand directive, the RO provided access to the claims file to another VA practitioner who reviewed the Veteran's claims file to include the March 2012 VA examination findings.  Of record is a September 2016 medical opinion from that practitioner.  Upon review of the September 2016 medical opinion, the Board finds that it is inadequate to rely upon in this case.

The September 2016 practitioner provided an opinion that the most likely cause of peripheral vascular disease is the Veteran's long standing smoking history, his age and hypertension.  This opinion addressed causation and did not discuss whether the nonservice-connected left leg arterial disease was "aggravated" (i.e. worsened beyond natural progression) by his service connected lipoma excision.  

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is still not sufficient to resolve the claim, and that another remand of this matter to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claim for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, on remand, the AOJ must obtain a medical opinion by an appropriate health professional as to whether the Veteran's blocked artery of the left leg was aggravated by his service-connected lipoma excision of the left thigh.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2016 VA practitioner, if she is unavailable, to another appropriate practitioner-to determine whether the Veteran's left leg arterial disease has been aggravated (i.e. worsened beyond natural progression) by his service-connected lipoma excision disability.  The entire claims file must be made available to the practitioner for review.  After reviewing the file, to include the March 2012 VA examination report, the practitioner must accomplish the following:  

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left leg arterial disease has been aggravated (i.e. worsened beyond natural progression) by his service-connected lipoma excision disability.  The practitioner must specifically address aggravation.

The examiner must include a complete rationale to support any opinion provided.  

2.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in 


	(CONTINUED ON NEXT PAGE)



an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




